Citation Nr: 9924885	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for functional 
systolic murmur at apex, currently rated as 10 percent 
disabling.

(The issue of entitlement to a waiver of the recovery of an 
overpayment of improved pension benefits in the amount of 
$500.00, including whether an overpayment was properly 
created is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the evaluation for 
functional systolic murmur at apex from noncompensable to 10 
percent.  The veteran's notice of disagreement was received 
in July 1997, and a statement of the case was issue d that 
same month.  A substantive appeal was received in November 
1997. 

In his substantive appeal, the veteran referred to back pain, 
back surgery and bleeding ears.  In correspondence dated in 
March 1998, the veteran was asked to clarify whether he was 
claiming service connection for a back disorder and for an 
ear condition manifested by bleeding ears.  On March 11, 
1998, the RO received a Statement in Support of Claim (VA 
Form 21-4138 (JF)) from the veteran in which he discussed his 
heart disability, but did not refer to or in any manner 
indicate that he was advancing claims based on back 
disability and/or ear disability.  


REMAND

The veteran essentially contends that the current 10 percent 
evaluation for functional systolic murmur at apex does not 
accurately reflect the severity of his disability.  The Board 
finds that the veteran's claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran is seeking 
an increased rating (as opposed to entitlement to service 
connection), an assertion of an increase in severity is 
sufficient to render the increased rating claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). 

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating disabilities of the 
cardiovascular system, codified at 38 C.F.R. § 4.104.  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The June 1997 rating decision 
and the May 1997 VA examination were based on the earlier 
regulations.  In March 1998, the RO discussed the new 
regulations.

However, the new diagnostic criteria under Diagnostic Code 
7000 are set forth, in part, in terms of a "MET" which is 
defined as the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  The May 1997 VA examination upon 
which the rating was based did not set forth the examination 
results in terms of METS, and it is not clear from a March 
1998 supplemental statement of the case how the RO otherwise 
considered the examination results in light of the new 
diagnostic criteria.  Further development in this regard is 
necessary to assist the veteran and to allow for informed 
appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
cardiology examination to determine the 
severity of service-connected functional 
systolic murmur at apex.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination, and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Specifically, a laboratory 
determination of METs by exercise testing 
should be accomplished; if such testing 
cannot be done for medical reasons, then 
the examiner is requested to provide an 
estimation of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner should also 
report any evidence of cardiac 
hypertrophy or dilation on electro-
cardiogram, echocardiogram, or x-ray, as 
well as finding related to the current 
ejection fraction. 

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures.

3.  The RO should then review the 
expanded record and determine whether the 
veteran's claim can be granted.  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative are free to submit 
additional evidence and argument in support of this appeal. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

